Citation Nr: 1634689	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to an effective date earlier than February 18, 2010 for the grant of a disability rating of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1993.  She also had additional service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2011 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2013, the Board granted service connection for PTSD and remanded the issue of entitlement to service connection for a left knee disability for further evidentiary development.  Later that month the RO assigned an initial disability rating of 30 percent for the service-connected PTSD.  By way of the April 2016 rating decision, the RO increased the disability rating for the Veteran's PTSD to 50 percent disabling, effective February 18, 2010 (date of claim).  

This matter was previously before the Board in November 2013, and April 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for a left knee disability, and entitlement to an effective date earlier than February 18, 2010 for the grant of a 50 percent rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

For the entire duration of the appeal, the Veteran's psychiatric disability has been productive of no more than sleep impairment, occasional suicidal ideation, irritability, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, and an inability to establish and maintain effective relationships; resulting in deficiencies in mood, family relations, and work, but she has never had symptoms that resulted in total impairment in occupational and social functioning.  


CONCLUSION OF LAW

For the entire duration of the appeal, the schedular criteria for a rating of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2010, August 2010, and May 2013.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, VA, and private medical records are associated with the claims file.  Pursuant to the November 2013 and April 2015 remand instructions, the Veteran's VA treatment records generated at the VA Medical Center (VAMC) in Atlanta, Georgia and dated from 2008 to the present time were retrieved and associated with the claims file.  As such, the requirements of the Board remand instructions were ultimately accomplished, and VA therefore has no further duties to assist the Veteran in obtaining such evidence.  See 38 U.S.C.A. § 5103(c)(2).  VA also afforded the Veteran relevant adequate examinations in September 2010 and August 2015

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Analysis

A.  Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.  

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. See Id.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116   

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, a majority of her treatment visits and evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The record includes VA examination reports, VA outpatient treatment records, letters from the Veteran's clinical psychologist, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.  

A September 2009 VA treatment report reflects that the Veteran was seen with complaints of increasing anger at work.  She stated that she threatened one of her co-workers as well as her supervisor the week prior and reportedly reached the point that she wanted to physically harm them.  The Veteran increased her psychiatric medication on her own accord because she tends to "crash" between lunch and dinner time, and experiences a reoccurrence of her depressive symptoms.  She claimed to fly off the handle with little provocation.  According to the Veteran, she has experienced ongoing nightmares of these in-service episodes which awaken her at night.  

Upon conducting a mental status evaluation of the Veteran, the examiner observed no evidence or signs of any suicidal or homicidal ideation, or any audiovisual hallucinations.  The Veteran exhibited fair impulse control, and the examiner noted that she was currently at low risk for imminent suicide or homicide.  The Veteran was thereafter diagnosed with having chronic PTSD and major depressive disorder that was recurrent and moderate in severity.  

During a December 2009 VA treatment visit, the Veteran reported to experience intrusive thoughts and memories, nightmares, a sense of hypervigilance and avoidant behavior.  She also reported a depressed mood, but denied any desire, plan or intent to harm herself.  She denied any symptoms of paranoia but she did comment that at times she feels as though she hears someone calling her name.  Results of the mental status evaluation were negative for any abnormal behavior or involuntary motor activity.  The Veteran did exhibit a depressed mood and tearful affect.  Her associations were described as tight, her thoughts were logical, coherent and goal-directed, her thought content was shown to be appropriate and her insight and judgment were described as fair.  

During a January 2010 VA individual therapy session, the Veteran stated that she began a new job that week.  Although she voiced apprehension about her performance, which she felt could be negatively impacted by concentration problems, she appeared to be doing well so far.  She reported that she was battling what appeared to be neurovegetative symptoms of depression, to include loss of interest and energy.  During this session, she was described as appropriately dressed and neatly groomed, and her attention and concentration level were sufficient.  However, the Veteran did report memory and concentration problems.  On examination, she was shown to be oriented to person, place, time and situation, her behavior was described as cooperative and open, and her mood was described as dysphoric.  The treatment provider observed that the Veteran exhibited a sad, unhappy, anxious and fearful affect and neurovegetative signs of depression included initial onset insomnia, middle onset insomnia, a reduced interest in activities and things she once enjoyed, guilt, reduced energy and reduced concentration.  The Veteran's thought processes and thought content were relevant, and her judgement was within normal limits.  The Veteran denied any suicidal or homicidal ideations during the treatment session, and was thereafter assessed with having PTSD and assigned a GAF score of 49.  

During a subsequent treatment visit at the VA (dated in January 2010), the Veteran presented with complaints of irritability and reported that while she continued to isolate herself considerably, she had made the effort to spend more time out of her room and with her family.  She reported some suicidal thoughts and feelings of hopelessness earlier during the week but she denied any current suicidal ideation, commenting that the thoughts passed easily once she discussed them.  She also denied any homicidal ideation.  During the mental status evaluation, the Veteran was described as well-groomed and appropriately dressed in casual attire.  She displayed good eye contact throughout the interview and did not exhibit any abnormal behavior or involuntary motor activity.  She did exhibit spontaneous speech with normal rate, rhythm and tone as well as an irritable mood and affect.  Her associations were tight and her thoughts were described as logical, coherent and goal-directed.  The Veteran's thought content was described as appropriate, and she denied any current audiovisual hallucinations, as well as any suicidal or homicidal intent or paranoia.  Her cognition was intact per conversation, and her insight and judgment were described as fair.  She was thereafter diagnosed with having PTSD and major depressive disorder and assigned a GAF score of 49.  

VA afforded the Veteran a psychiatric examination in September 2010.  She endorsed symptoms of depression, anxiety, difficulty leaving the house to conduct errands or other routine tasks, decreased social activity, tearfulness, anxiety attacks, impaired sleep, nightmares, flashbacks and a hypervigilant nature.  She described the symptoms as severe, constant, continuous and ongoing.  She reported that these symptoms affect her ability to function on a daily basis, and result in an inability to leave the house, and decreased attention to the details of daily living, decreased social activity, tearfulness, a depressed mood and anxiety.  The Veteran further reported difficulty sleeping and frequent nightmares that awaken her and lead to symptoms of fear and anxiety.  She denied a history of violent behavior and did not report a history of any suicide attempts.  

With respect to her family and social history, the Veteran described a good relationship with her parents, siblings, children and spouse.  According to the Veteran, since developing her mental condition, there had been major changes in her daily activities, as reflected by the fact that that she rarely left the house, was unable to conduct simple errands, and had limitations when it came to her ability to socialize.  The Veteran also rarely spent time with any friends, and had less interpersonal intimacy than she desired.  She reported that she had been working for the past one or two years and the work involved typing and transcription.  She described her relationship with her supervisor as a good one, and her relationship with her co-workers as fair.  She also denied losing any time from work as a result of her psychiatric impairment.  

The Veteran reported to experience a physiological reaction, to include an increased heart rate, sweating and shortness of breath, to cues that symbolized an aspect of the in-service stressor, whenever she thought about these incidents.  She reported that she no longer enjoyed many of the activities she once did.  She also reported a sense of detachment or estrangement from others as well as difficulty falling or staying asleep.  She indorsed symptoms of irritability, outbursts of anger, and episodes of intense anger at work that were out of context to what was happening around her.  The Veteran also reported to experience difficulty concentrating and focusing, as well as symptoms of hypervigilance, commenting that she goes to great lengths to ensure her and her family's safety (i.e. she frequency checks her doors and windows to make sure they are locked.)  

Upon conducting a mental status evaluation of the Veteran, the examiner described her appearance, hygiene and behavior as appropriate, and her affect and mood as depressed.  The Veteran's communication, speech and level of concentration were within normal limits, and while she did not exhibit any panic attacks, she did exhibit signs of a suspicious nature.  The Veteran denied a history of delusions or hallucinations, and the examiner did not observe any evidence of delusional thoughts or behavior or any hallucinations at the time of the examination.  The Veteran's thought processes were shown to be appropriate and she was able to understand directions.  Her judgment was intact, and she did not exhibit any slowness of thoughts or confusion.  The examiner described the Veteran's memory as mildly impaired in light of the fact that she forgets names, directions and recent events.  In addition, the Veteran did not exhibit any suicidal or homicidal ideation throughout the interview.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having PTSD, and assigned him a GAF score of 55.  

According to the examiner, the Veteran's in-service stressor affected her employment and overall quality of life caused her to be irritable, easily angered and socially isolative.  The examiner described the Veteran as relatively bright and noted that she exhibited no signs of disorientation, psychosis or other abnormality of thought.  Mentally, the Veteran is intermittently unable to perform her activities of daily living because she often does not attend to certain activities such as housekeeping and showering.  According to the examiner, the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, "although generally [the Veteran] is functioning satisfactorily with routine behavior, self-care and normal conversation."  The examiner noted that the Veteran did not appear to pose any threat of danger or injury to herself or others.  
In a January 2011 letter, a staff psychiatrist at the Atlanta VA Medical Center (VAMC), noted that the Veteran's PTSD symptoms included intrusive thoughts about military related trauma, avoidance of triggers associated with the trauma, hypervigilance, socially avoidant and isolative behavior, emotional numbing, an exaggerated startle response, impaired sleep, decreased attention and concentration, and cognitive distortions.  Dr. S. noted that the Veteran had been a patient in the Trauma Recovery Program since September 2009, and as a result of her chronic PTSD symptoms, her ability to perform essential occupational duties was compromised.  Dr. S. further wrote that the Veteran experiences increasing difficulty with interpersonal interactions and often has a difficult time communicating with others, particularly her co-workers and supervisors.  The Veteran has been unable to work outside the home due to her anxiety, and functional impairment resulting from her chronic PTSD restricts her ability to establish and maintain effective relationships, adapt to stressful circumstances in the workplace, make sound judgments and carry out complex tasks.  Dr. S. assigned the Veteran a GAF score of 46 which was reflective of severe impairment in multiple domains, including social and occupational functioning.  

During an April 2011 VA mental health treatment visit, the Veteran reported that she is often stressed to where she cannot think.  Upon conducting a mental status evaluation of the Veteran, the examiner described her attention, concentration and memory as intact and her behavior as cooperative and open.  The Veteran's speech was clear, coherent and spontaneous, her mood was dysphoric and labile, her affect ranged from irritable to calm.  Neurovegetative signs of depression included guilt, anhedonia, reduced concentration and agitation.  The Veteran's judgment and insight were within normal limits, and she did not exhibit any suicidal or homicidal ideation during the examination.  Based on her evaluation of the Veteran, the VA clinical social worker diagnosed her with having PTSD and major depressive disorder, and assigned her a GAF score of 50.  

In a statement dated in September 2012, the Veteran's daughter, P.D., described her mother as tending to procrastinate, stay indoors and watch television for hours.  
In another statement dated in September 2012, the Veteran's husband, D.R., explained that although he and his wife got along well, she had a hypervigilant nature, and often kept the doors closed and lights off at their house.  D.R. wrote that the Veteran often fought with him in her sleep, and whenever she awakened, she acted as though she had seen a ghost.  Overall, D.R. described the Veteran as a great wife and mother.  In another lay statement submitted in support of the Veteran's appeal, her mother, M.B., described the traumatic episodes the Veteran reportedly experienced in service.  According to M.B., the Veteran is antisocial, has a quick temper, and keeps the doors at her house closed at all times.  

In a September 2012 letter, Dr. S. noted that the Veteran reported to feel depressed and stated that she had entertained thoughts of death and dying, though she denied specific suicidal ideation and intent.  According to Dr. S., in addition to her symptoms of depression, anxiety and avoidance, the Veteran also demonstrated great difficulty functioning in the workplace and as a result, she was unable to maintain full-time employment.  

In a November 2012 statement, the Veteran's other daughter described her mother as argumentative, depressed, and socially isolative in nature.  

VA treatment records dated from 2012 to 2013 reflect ongoing treatment for, and diagnoses of PTSD and depression.  She denied any suicidal or homicidal ideation as well as any audio/visual hallucinations.  On examination, she displayed a cooperative pleasant demeanor and her mood was shown to be "ok" with a congruent affect.  Her thought process was logical and goal directed and she did not display any delusional thought patterns or hallucinations.  The Veteran's insight and judgment were also shown to be appropriate for outpatient management.  She was assessed with PTSD and recurrent major depressive disorder, and assigned a GAF score of 50.  

The Veteran's private psychologist, H. H.G., Ph.D., conducted a mental status evaluation of her and completed a Disability Benefits Questionnaire (DBQ) in connection to her claimed PTSD in October 2014.  The Veteran described herself as socially isolated and withdrawn.  She also noted that the Veteran displayed persistent sleep difficulty, outbursts of anger, and difficulty concentrating.  Dr. G. also noted that the Veteran's PTSD symptoms included a depressed mood, anxiety, a suspicious nature, near-continuous panic or depression affecting her ability to function independently, appropriately and effectively, and chronic sleep impairment.  Dr. G. also noted that the Veteran displayed mild memory loss, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  

In addition, Dr. G. noted that the Veteran's symptoms included obsessional rituals that interfered with routine activities, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Upon conducting a mental status evaluation of the Veteran, Dr. H.G. described the Veteran's attention as normal and her concentration as variable.  The Veteran complained of increasing trouble with short and long-term memory, and reported to struggle with remembering basic information.  The Veteran's speech flow was shown to be normal, although she was brief with the information offered.  However, on examination, the Veteran's thought content was described as appropriate for the circumstances, and her organization of thought was goal directed.  Dr. H.G. did note that the Veteran reported to experience overt hallucinations.  She (Dr. H.G.) also observed that the Veteran's fund of knowledge, intellectual abilities, capacity for abstraction, and ability to interpret proverbs was below average.  In addition, Dr. H.G. described the Veteran's mood as anxious and nervous and her affect as restricted.  The Veteran reported to feel anxious and depressed, and that particular day, she endorsed symptomatology of PTSD, as she was vague with her responses, suspicious and appeared vigilant when speaking with her.  In an additional addendum to the DBQ, Dr. H.G. assigned her a GAF score of 50.  

The Veteran was recently afforded a VA psychiatric examination in August 2015, during which time she reported a poor relationship with her husband.  She also reported to feel distant from her children.  The Veteran currently has two part-time jobs which she completes at home.  According to the Veteran, she can be successful at her job as long as she works alone.  According to the Veteran, overall she works more than forty hours a week.  The Veteran claims that while she is mostly successful at her jobs, she does have concentration and memory difficulties that make her job difficult.  She (the Veteran) also reported a history of drinking alcohol to help cope with her PTSD symptoms, but added that she stopped drinking on a daily in 2013 because it was no longer helping her.  

The Veteran endorsed symptoms of isolation, anger and impaired sleep, and stated that she rarely leaves her house due to the fact that she does not want to be around other people.  She also reported that she does not trust others and considers the world to be a very dangerous place.  The Veteran reported ongoing symptoms of irritability and added that she has outbursts of anger at others with very little provocation.  She endorsed specific issues with road rage, reporting that she becomes excessively angry with any sort of perceived slight on the roadway.  

The examiner noted that her symptoms included a depressed mood, anxiety, a suspicious nature, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Upon conducting a mental status evaluation of the Veteran, the examiner noted that she presented as cooperative and open during the interview.  The Veteran appeared fatigued consistent with her report of poor sleep.  Other symptoms attributable to the Veteran's PTSD included overeating to cope with anxiety related to PTSD.  According to the Veteran, she has gained about 45 pounds since November 2014.  

Addressing occupational and social impairment, the examiner explained that although the Veteran currently works, she continues to work from home and she had not yet been successful in a more traditional work setting.  The examiner noted that the Veteran had increasing impairments in her social functioning, and reported disruptions in her relationships with most people close to her that are related to the psychiatric symptoms referenced above.  According to the examiner, the Veteran was not experiencing deficiencies with her judgment or thinking, and the best description of her level of impairment is "occupational and social impairment with reduced reliability and productivity."  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected simple PTSD, she has also been diagnosed with having major depressive disorder.  However, service connection has not been established for major depressive disorder.  Moreover, she was diagnosed with major depressive disorder during the September 2009 and January 2010 VA treatment visits, and neither treatment provider delineated between the symptoms attributable to the Veteran's PTSD and his major depressive disorder.  In addition, the September 2010 VA examiner, Dr. H.G., and the August 2015 VA examiner all conducted more thorough psychiatric examinations of the Veteran and did not diagnose the Veteran with any psychiatric disorder other than PTSD.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board will consider the more recent psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD unless clearly attributed to the other nonservice connected disorders.

The Board finds that, in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of occupational and social impairment contemplated by a 70 percent rating.  Specifically, the Veteran's PTSD results in deficiencies in work, family relations, mood, and to some extent thinking.  School is not an area for consideration as the record does not show that she has been in school during the course of her claim and appeal.  Her symptoms resulting in these deficiencies include difficulty adapting to stressful circumstances, and near continuous depression affecting her ability to function appropriately and effectively.  Additionally, the majority of the VA treatment records and examination reports, dating from 2009 to 2015, reflect that the Veteran has been assigned multiple GAF scores that range between 49 to 50, by various VA psychologists and VA treatment providers, which is reflective of serious impairment.

However, the Board observes that an initial rating in excess of 70 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  In this regard, the Board notes that the Veteran's medical records do not contain evidence that supports a finding that she exhibits gross impairment in thought processes or communication, grossly inappropriately behavior, or disorientation as to time or place.  Although the Veteran reported experiencing occasional visual hallucinations and paranoid delusions during the October 2014 examination, the remainder of the VA treatment records and examination reports are predominantly negative or absent for any complaints or signs of auditory or visual hallucinations, and are therefore better reflective of the Veteran's current symptomatology.  Indeed, during a more recent VA treatment visit dated in September 2015, the Veteran denied experiences any delusions or hallucinations, and her thought process was shown to be logical and goal directed.  The record establishes that the Veteran has maintained fairly steady relationships with her husband and children throughout the years.  In their lay statements, although the Veteran's family described how the Veteran's PTSD symptoms had affected their lives, they still spoke highly of her, and expressed love and understanding towards her.  Although her husband assists her with some of the day-to-day activities, such as the grocery shopping and meal preparation, the Veteran has not reported to require assistance with basic activities such as grooming, feeding and bathing herself (other than needing the occasional reminder to do so).  In addition, the record reflects that the Veteran has consistently exhibited intact insight and normal judgment, and has continued to handle her work responsibilities and occupational duties in a successful manner.  Moreover, the Veteran's treatment providers have described her as well-groomed, cooperative, oriented and calm in manner.  In addition, they have described her thought content as appropriate, and have noted that she is able to express herself in a logical manner.  

Although the more recent VA treatment records reflect the Veteran's complaints of a worsening in her symptoms, there is no indication that her symptoms result in total occupational and social impairment, and, indeed, the records reflect that they did not  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the rating assigned herein is provided for certain manifestations of the service-connected PTSD, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that her PTSD is manifested by irritability, paranoia, anxiety, ongoing panic attacks, a depressed mood, hypervigilance, social isolation, outbursts of anger, intrusive thoughts, flashbacks and avoidant behavior.  Her symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  There are reports of using alcohol to treat her symptoms in the past and of overeating and weight gain in relation to her PTSD.  However, caselaw specifically addresses how VA is to treat symptoms not listed in the rating criteria and the symptoms just described are of the same kind as the ones listed in the schedular critera.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's PTSD.  At the time of the August 2015 VA examination, the Veteran was still working two-part time jobs from home, and reported to work more than 40 hours a week.  According to the Veteran, she was mostly successful at her work.  In addition, there is nothing in the record to reflect that the Veteran's employment was marginal, especially given that her daughter referred to her as the breadwinner in the family.  

The Board acknowledges the October 2014 addendum wherein Dr. H.G. also completed a form that provided a medical opinion on the effect the Veteran's service-connected PTSD had on her ability to complete work-related activities.  Dr. H.G. indicated that she would miss three or more days and would need to leave early from the workplace three or more days a month due to mental problems.  When asked how often the Veteran would respond inappropriately if ever subjected to the normal pressures and constructive criticisms of a job, the examiner indicated that the Veteran would respond in an angry manner but would not become violent more than once per month.  While acknowledging the possible effects on her employment, the record reflects that as long as the Veteran is able to continue working from home, she can continue to perform her occupational duties in a successful manner.  Indeed, there is no indication that her PTSD has a significant effect on her ability to maintain her employment.  Furthermore, the evidence of record does not reflect that the Veteran has ceased employment as a private investigator doing EEO investigations and as a medical transcriber.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to her increased rating claim for PTSD, and thus the Board finds it unnecessary to consider entitlement at this juncture.  








ORDER

An initial increased rating of 70 percent, but no higher, for the service-connected PTSD is granted for the entire duration of the appeal, subject to laws and regulations governing the award of monetary benefits.  


REMAND

Another remand is required with respect to the Veteran's claim for a left knee disability so that VA can meet its duty to assist her in obtaining evidence necessary to substantiate the claim.  

The Veteran sought to establish service connection for her left knee disability.  She contends that she injured her left knee during her period of active service, and her current left knee disability is related to this in-service injury.  Review of the available service treatment records is negative for any complaints of, or treatment for a left knee disability.  At the July 1989 enlistment examination, the clinical evaluation of the lower extremities was shown to be normal.  In addition, the Veteran denied a history of a trick or locked knee in her medical history report.  The remainder of the Veteran's available service treatment records is absent any notation or mention of the left knee disability.  The Board also notes that the military records associated with the Veteran's period of service in the U.S. Army Reserve are negative for any indication or sign of left knee problems.  According to the Veteran, she failed her physical training tests due to her knee as reflected by her Non-Commissioned Officer (NCO) Evaluations Reports dated from 1996, 1997, 1998, 1999, 2000 and 2001.  The Veteran also stated that throughout her service in the U.S. Army Reserves she periodically visited her healthcare providers in an effort to seek treatment of her knee pain.  Review of the available NCO reports provided does not provide much information as to why the Veteran failed these evaluations, and whether such failure was due to her left knee disability.  

At the April 2014 VA examination, the Veteran provided her medical history and noted that while stationed in Germany, she was running down a hill when she felt a pop/snap in her left knee.  According to the Veteran, she underwent x-rays and a magnetic resonance imaging (MRI) of the left knee, and was placed in a knee brace for almost six months.  She further stated that she was placed on a profile which remained with her throughout the entirety of her military career.  According to the Veteran, even after being placed in a brace, she continued to experience episodes of knee pain, and she re-injured her left knee in 2002 and was diagnosed with a torn anterior cruciate ligament (ACL).  The Veteran further stated that she was in a motor vehicle accident in 2004 and once again suffered an ACL tear in her left knee.  

In a January 2015 statement, the Veteran's former fellow serviceman, T.L., stated that he and the Veteran had been assigned to the same unit while stationed in Germany.  According to T.L., when he met the Veteran, she was wearing a leg brace on her left leg which she attributed to a knee injury that occurred during one of her physical training exercises.  T.L. stated that the Veteran would occasionally have to wear the brace again due to re-aggravating that same knee while exercising.  

At the August 2015 VA examination, the Veteran provided her military history and stated that her left knee pain began in service while she was on active duty.  According to the Veteran, the pain began in 1990 and specifically after she tripped while running.  According to the Veteran, she was seen at a clinic in Germany and underwent an x-ray of the left knee, as well as drainage of fluid in said knee.  According to the Veteran, she was thereafter placed on a profile and given a knee brace to wear.  She also recalled being involved in a motor vehicle accident while on active duty in 1993 during which time she was rear-ended and her knee struck the dashboard.  She claims that she was evaluated by a private physician for this injury and was informed that she sprained her knee.  The Veteran also reported a second knee injury when she tripped and had to catch herself from falling while serving in the Reserves around 1999.  She stated that within a few months of this injury, she re-injured her knee yet again when she missed a step but did not fall.  She recalled being evaluated at a hospital and noted that signs of swelling were evident and that her physician recommended she that she undergo surgery.  The Veteran reportedly re-injured her left knee again in 2002 after being involved in another MVA.  She stated that she had to wear an immobilizer for four months and she was thereafter placed on crutches.  According to the Veteran, she has continued to experience ongoing left knee symptoms since service.  

The Veteran has submitted treatment records and issued by one of his private treatment providers, M.M., M.D., and dated from 2002 to 2003.  The treatment records dated in October 2003 reflect the Veteran's complaints of knee pain.  However, additional medical records associated with the Veteran's period of service in the U.S. Army Reserve, and particularly, medical records specified by the Veteran which pertain to her left knee injury, are not associated with the claims file.  Also, in light of the Veteran's assertions that she received treatment for her knee during her period of service in the Reserve, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training, and inactive duty for training during her service in the U.S. Army Reserves.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department. VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

Earlier Effective Date

In the April 2016 rating decision, the AOJ increased the disability rating for the Veteran's service-connected PTSD to 50 percent, effective February 18, 2010.  In the July 2016 notice of disagreement (NOD), the Veteran sought an effective date earlier than February 18, 2010 for the grant of the 50 percent rating for the Veteran's PTSD.  The Court has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issue of entitlement to an effective date earlier than February 18, 2010 for the 50 percent disability rating for PTSD should be issued.

Accordingly, the case is REMANDED for the following action:

1. Contact the service department, or other records repository as appropriate, and request verification of the dates of the Veteran's service in the U.S. Army Reserve, including periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Also, attempts should be made to retrieve a complete copy of the Veteran's service treatment records associated with his period of active service from September 1989 to April 1993.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

2. Then, send a letter to the Veteran, asking her to provide the full address for the treatment facilities where she underwent treatment for her left knee disorder, as well as the specific dates of treatment during her period of service in the U.S. Army Reserves from 1993 to 2004.  Also inform her to complete a release form authorizing VA to request her private medical records from the above-referenced treatment facilities and medical care providers.  

After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for her knee.  If any records are not obtained, inform the Veteran and allow an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record. 

3. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, and request the Veteran's entire Military Personnel file (201 File), including basic and extended service personnel records, administrative remarks, evaluations and orders.  In addition, obtain any inpatient (clinical) records of treatment the Veteran received at any military hospital while stationed in Germany, and associate the records with the claims file.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2).  

4. Furnish the Veteran an SOC regarding the claim for entitlement to an effective date earlier than February 18, 2010 for the grant of the 50 percent disability rating for the Veteran's PTSD.  The Veteran should be informed that she must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board.  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for the left knee disability must be readjudicated.  If the claim remains denied, furnish to the Veteran and her attorney a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


